UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to LIFE NUTRITION PRODUCTS, INC. (Exact name of registrant as specified in its charter) Commission File Number: 333-152432 Delaware (State or other jurisdiction of incorporation or organization) 42-1743717 (I.R.S. Employer Identification No.) Michael M. Salerno Chief Executive Officer 121 Monmouth Street, Suite A Red Bank, New Jersey 07701 (732)758-1577 (Address of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (X )Yes ( )No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ( ) Yes ( ) No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer () Accelerated filer () Non-accelerated filer () Smaller reporting company ( X ) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ( X ) Yes ( ) No As of June 30, 2009, there were 14,542,8 00 shares of common stock outstanding with a par value of $0.0001. Table of Contents Page: Part I. FINANCIAL INFORMATION Item 1. Condensed Unaudited Financial Statements 4 Condensed Balance Sheets as of June 30, 2009 and December 31, 2008 4 Condensed Statements of Operations for the Three Months and Six Months Ended June 30, 2009 and 2008 5 Condensed Statements of Cash Flows for the Six Months Ended June 30, 2009 and 2008 6 Condensed Notes to Financial Statements 7-10 Item 2. Managements Discussion and Analysis of Financial Condition 11-13 and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk 13-15 Item 4. Controls and Procedures 15 Part II. OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submissions of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Unregistered Sales of Equity Securities Item 6. Exhibits 16 Signatures 17 Part I. FINANCIAL INFORMATION Item 1. Financial Statements Life Nutrition Products, Inc. Condensed Balance Sheets (unaudited) As of June 30, 2009 and December 31, 2008 June 30, December 31, 2009 2008 Assets Current Assets Inventory $ 307 $ 307 Total Current Assets 307 307 Equipment, net 2,420 2,708 Total Assets $ 2,727 $ 3,015 Liabilities and Stockholders Deficit Liabilities Account payable and accrued expenses $ 4,130 $ 49 Liability for stock to be issued 1,005 20,000 Loan  related party 4,800 - Total Liabilities 9,935 20,049 Stockholders Deficit Preferred stock, $0.0001 par value, 2,000,000 authorized, none issued and outstanding - - Common stock $0.0001 par value, 50,000,000 authorized, 1,454 1,406 14,542,800 issued and outstanding as of June 30, 2009 and 14,055,000 issued and outstanding as of December 31, 2008 Additional paid-in capital 471,566 439,070 Accumulated deficit (480,228) (457,510) Total Stockholders Deficit (7,208) (17,034) Total Liabilities and Stockholders Deficit $ 2,727 $ 3,015 The accompanying footnotes are an integral part of these condensed financial statements. 4 Life Nutrition Products, Inc. Condensed Statements of Operations (unaudited) For the Three Months Ended For the Six Months Ended June30, June 30, 2009 2008 2009 2008 Revenue $ 378 $ 1,462 $ 1,337 $ 1,822 Cost of Revenues - 14,136 - 14,136 Gross Profit 378 (12,674) 1,337 (12,314) Expenses Selling General and Administrative 8,698 32,935 24,055 56,181 Other Income (Expense) Interest Income - (132) - (141) Interest Expense - - - 1,137 Total Expenses - (132) 24,055 58,173 Loss Before Provision for Income Taxes (8,320) (45,477) (22,718) (69,491) Provision for Income Taxes - Net Loss Attributable to Common Shareholders $ (8,320) $ (45,477) $ (22,718) $ (69,491) Weighted Average Shares of Common Stock Outstanding-Basic and Diluted $ 14 $ 13,455,000 $ 14,207 $ 13,455,000 Net Loss per Basic and Diluted Common Share $ - $ - $ - $ (.01) The accompanying footnotes are an integral part of these condensed financial statements. 5 Life Nutrition Products, Inc. Condensed Statements of Cash Flows (unaudited) For the Six Months Ended June 30, 2009 2008 Cash Flows from Operating Activities Net Loss $ (22,718) $ (69,491) Depreciation 288 - Stock Based Compensation 6,030 - Decrease in inventory - 14,136 Decrease in security deposit - 300 Increase (decrease) in a ccounts p ayable and accrued expenses 4,080 (894) Net Cash Used In Operating Activities (12,320) (55,949) Cash Flows from Financing Activities (Repayment) of l ine of credit - (73,443) Proceeds (r epayment) of officer l oan 4,800 (74,345) Proceeds from s tock i ssuance 7,520 210,000 Net Cash Provided by Financing Activities 12,320 62,212 Net increase in cash - 6,263 Cash at beginning of period - 856 Cash at end of period $ - $ 7,119 SUPPLEMENTARY DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the period for: Interest $ - $ 1,137 Income Taxes $ - $ - The accompanying footnotes are an integral part of these condensed financial statements. 6 Life Nutrition Products, Inc. Condensed Notes to the Financial Statements (unaudited) June 30, 2009 and 2008 1. NATURE OF OPERATIONS AND BASIS OF PRESENTATION The accompanying unaudited condensed financial statements have been prepared without audit in accordance with accounting principles generally accepted in the United States for the interim financial information and with the instructions to Form 10-Q and Regulation S-K as promulgated by the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all normal recurring adjustments considered necessary for a fair statement of the results of operations have been included. The results of operations for the six months ended June 30, 2009 are not necessarily indicative of the results of operations for the full year. When reading the financial information contained in this Quarterly Report, reference should be made to the financial statements, schedule, and notes contained in the Companys annual report for the year ended, December 31, 2008. Life Nutrition Products, Inc was originally organized as a New Jersey limited liability company in February 2005 under the name Life Nutrition Products, LLC ("LNP"). On September 24, 2007, Life Nutrition Products, Inc. a Delaware Corporation was formed and merged with LNP. Under the terms of the merger 10 million shares of common stock were issued to the LNP Members to acquire all of LNP's membership interests. After the merger, 10 million shares of common stock were outstanding, all of which were owned by LNP's two founders, Michael M. Salerno, President and Richard G. Birn, Vice President. Our primary business purpose is to market over-the-counter, all-natural dietary supplements under the trade names: Trim For Life3 Appetite Control and Trim For Life3 Energy Formula. The Trim For Life3 Appetite Control Formula is patent pending and supported by scientific studies. The Trim For Life3 Energy Formula is a proprietary formula blend. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (GAAP) requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from these estimates. Cash and Cash Equivalents Highly liquid investments with maturities of three months or less at the date of purchase (that are readily convertible to cash) are considered to be cash equivalents and are stated at cost, which approximates market value. Accounts Receivable The Company does not extend credit to customers. Inventory Inventory is stated at the lower of cost or market. Cost is determined using the first-in first-out method. Inventories consist of only finished goods. Property and Equipment Property and equipment are stated at cost. Depreciation and amortization are computed on the straight-line method based on the estimated useful lives of the assets. 7 Life Nutrition Products, Inc. Condensed Notes to the Financial Statements (unaudited) (Continued) June 30, 2009 and 2008 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Revenue Recognition The Company's sales are placed over the Internet or by phone and payment is taken by either credit card or check. Product is shipped immediately upon receipt of order. Revenue is recognized at the time of shipment. Life Nutrition Products offers customers the right to return certain of its products. Revenue for these products is recognized in accordance with Statement of Financial Accounting Standards (SFAS) No. 48, Revenue Recognition When Right of Return Exists. Among its criteria for revenue recognition from sales transactions where a buyer has a right of return, SFAS No. 48 requires the amount of future returns to be reasonably estimated. We were unable to reasonably estimate returns for the periods reported, therefore, the recognition of revenue was recognized at the time of shipment. Net (Loss) Per Share of Common Stock The following table sets forth the computation of basic and diluted earnings per share: Period Ended June 30, 2009 2008 Net Loss $(22,718) $ (69,491) Weighted Average common stock shares outstanding (basic) 14,207 13,455,000 Options - - Warrants - - Weighted Average common stock shares outstanding (diluted) 14,207 13,455,000 All dilutive securities were not included in the calculation of dilutive earnings per share because the effect would be anti-dilutive when the Company has incurred a loss from operations. There are no dilutive securities, such as warrants or options, outstanding. Recent Accounting Pronouncements As noted in our annual report on Form 10-K for the year ended December 31, 2008 filed in April 2009, recent accounting pronouncements issued by the Financial Accounting Standards Board are not believed by the Company to have a significant material impact on the financial statements. 8 Life Nutrition Products, Inc. Condensed Notes to the Financial Statements (unaudited) (Continued) June 30, 2009 and 2008 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Shipping and Handling Shipping and handling costs have been expensed as incurred and have been included in operating expenses. Shipping and handling expense was $107 and $127 for the six month period ended June 30, 2009 and 2008, respectively. Advertising Advertising costs have been expensed as incurred and have been included in operating expenses. Advertising expense was $525 and $875 for the six month period ended June 30, 2009 and 2008, respectively . 3. PROPERTY AND EQUIPMENT At June 30, 2009 and December 31, 2008, property and equipment consists of the following: June 30, December 31, 2009 2008 Estimated Useful Lives Computer Equipment $ 4,324 $ 4,324 3 years Website Development 4,315 4,315 3 years Less: accumulated depreciation and amortization (6,219) (5,931) $ 2,420 $ 2,708 4.
